 
 
I 
108th CONGRESS 2d Session 
H. R. 3760 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2004 
Mr. Otter (for himself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To extinguish the reversionary interests and use restrictions relating to industrial use purposes for certain deeds in Nez Perce County, Idaho. 
 
 
1.Short titleThis Act may be cited as the Port of Lewiston Development Act of 2004.  
2. Extinguishment of reversionary interests and use restrictions 
(a) In generalWith respect to each deed listed in subsection (b)— 
(1)the reversionary interests and use restrictions relating to industrial use purposes are extinguished; 
(2)the restriction that no activity shall be permitted that will compete with services and facilities offered by public marinas is extinguished; 
(3)the human habitation or other building structure use restriction is extinguished in each area in which the elevation is above the standard project flood elevation; and 
(4)the use of fill material to raise low areas above the standard project flood elevation is authorized, except in any low area constituting wetland for which a permit under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is required.  
(b) Affected deedsThe deeds referred to in subsection (a) are as follows: 
(1) Auditor's Instrument No. 399218 of Nez Perce County, Idaho—2.07 acres.  
(2) Auditor's Instrument No. 487437 and 399341 of Nez Perce County, Idaho—7.32 acres.   
(c) No effect of other rightsNothing in this section affects the remaining rights and interests of the Corps of Engineers for authorized project purposes.   
 
